Case: 21-30092     Document: 00516144952         Page: 1     Date Filed: 12/27/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-30092                        December 27, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerard Lawless,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:19-CR-50-1


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit
   Judges.
   Per Curiam:*
          Gerard Lawless appeals his above-guidelines sentence of 81 months of
   imprisonment imposed by the district court following his guilty plea to one
   count of being a felon in possession of a firearm in violation of 18 U.S.C.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30092      Document: 00516144952          Page: 2   Date Filed: 12/27/2021




                                    No. 21-30092


   §§ 922(g)(1) and 924(a)(2).       Lawless challenges the district court’s
   imposition of an upward departure under U.S.S.G. § 4A1.3(a)(1) and the
   district court’s denial of a downward variance.
          In reviewing an upward departure, we evaluate both “the district
   court’s decision to depart upwardly and the extent of that departure for abuse
   of discretion.” United States v. Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir.
   2006) (internal quotation marks and citation omitted). Likewise, we review
   a district court’s denial of a downward variance for abuse of discretion.
   United States v. Douglas, 957 F.3d 602, 609 (5th Cir. 2020).
          The district court did not abuse its discretion in imposing an upward
   departure under § 4A1.3(a)(1). The record shows that the district court
   expressly determined that Lawless’s initial guidelines range of 46 to 57
   months of imprisonment underrepresented the seriousness of Lawless’s
   criminal history or his likelihood of recidivism. See U.S.S.G. § 4A1.3(a)(1),
   p.s. The district court detailed at sentencing Lawless’s multiple prior
   convictions and offenses committed while under parole supervision as the
   basis for its decision to impose the upward departure under § 4A1.3(a)(1).
   The upward departure was justified, as the district court found that (1) the
   instant offense was Lawless’s third firearm-related offense; (2) Lawless had
   numerous felony convictions, including those for firearm-related offenses
   and drug-related offenses; (3) Lawless committed the instant offense, as well
   as some of his prior offenses, while under parole supervision; (4) Lawless had
   an extensive criminal history that started when he was 17 years old and
   continued to commit offenses throughout his adult life; and (5) considering
   Lawless’s extensive and continuous criminal history and commission of
   offenses while under parole supervision, Lawless’s likelihood of recidivism
   was great. Furthermore, the district court’s reasons for departing advance
   the objectives of 18 U.S.C. § 3553(a)(2) and are justified by the facts of this
   case. See Zuniga-Peralta, 442 F.3d at 347-48.



                                         2
Case: 21-30092     Document: 00516144952           Page: 3   Date Filed: 12/27/2021




                                    No. 21-30092


          As to Lawless’s contention that the district court abused its discretion
   by denying him a downward variance, nothing suggests that the district court
   failed to consider a factor that should have received significant weight, gave
   significant weight to an improper factor, or made a clear error of judgment in
   balancing the sentencing factors. See United States v. Smith, 440 F.3d 704,
   708 (5th Cir. 2006). The record shows that the district court did consider
   Lawless’s argument for a downward variance, along with his personal history
   and characteristics, and nevertheless concluded that the seriousness of the
   instant offense, Lawless’s history and characteristics, the need for adequate
   deterrence, and the need to protect the public from Lawless’s further crimes
   warranted the denial of Lawless’s request for a downward variance. We give
   deference to the district court’s sentencing decision based on the § 3553(a)
   factors. See United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008).
   Lawless’s disagreement with the balancing of the factors is not a sufficient
   basis for reversal. See Douglas, 957 F.3d at 609-10. Lawless has not
   demonstrated that the district court abused its discretion and imposed a
   substantively unreasonable sentence. See Gall v. United States, 552 U.S. 38,
   51 (2007).
          The judgment of the district court is AFFIRMED.




                                         3